DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 1 as follows:
1.  (Currently Amended)	  A parameter synchronization method implemented in a computing device, the parameter synchronization method comprising: importing a deep learning training task of a preset model into a server communicatively coupled to the computing device; recording a preset number of iterative processes during the deep learning training task; dividing each iterative process into a plurality of phases according to time, the plurality of phases including at least an Host to Device (H2D) phase for a host to copy data to a Graphics Processing Unit (GPU) device, a Device to Host (D2H) phase for a Global Positioning System (GPS) device to copy data to the host, and a Central Processing Unit (CPU) phase for a CPU to work; determining whether a time ratio of the H2D phase, the D2H phase, and the CPU phase in each iterative process is greater than a preset value; and confirming the server to use a copy mode for performing parameter synchronization when the time ratio of the H2D, D2H, and CPU phases is determined to be greater than the preset value.


Please amend claim 9 as follows:
9.  (Currently Amended)  A computing device comprising: a processor; and a memory storing a plurality of instructions, which when executed by the processor, cause the processor to: import a deep learning training task of a preset model into a server communicatively coupled to the computing device; record a preset number of iterative processes during the deep learning training; divide each iterative process into a plurality of phases according to time, the plurality of phases including at least an Host to Device (H2D)  phase for a host to copy data to a Graphics Processing Unit (GPU) device, a Device to Host (D2H) phase for a Global Positioning System (GPS) device to copy data to the host, and a Central Processing Unit (CPU) phase for a CPU to work; determine whether a time ratio of the H2D phase, the D2H phase, and the CPU phase in each iterative process is greater than a preset value; and confirm the server to use a copy mode for performing parameter synchronization when the time ratio of the H2D, D2H, and CPU phases is determined to be greater than the preset value.

Allowance
	III.	Claims 1-16 are allowed.

Reasons for Allowance
IV.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Le et al. (US 2019/0188560 A1) and Phull et al. (US 9,038,088 B2).
Le teaches accelerating neural network data parallel training in multiple graphics processing units (GPUs) using at least one central processing unit (CPU) (see abstract and paragraph [0004]), including CPU-GPU data parallel training utilizing free CPUs on a host to speed up the training in the GPUs (see paragraph [0016]), wherein overlap of computation and communication is obtained using GPU streams, the first stream is used to update parameters, the second stream (D2H stream) is used to send local gradients to the host, and the third stream (H2D) stream is used to broadcast global gradients back to the GPUs (see paragraph [032]).
Phull teaches data load management for managing data loads on a cluster of processors that implement an iterative procedure through parallel processing (see col. 9, lines 61-65), wherein each iteration consists of processing phases including a compute phase in which computation is performed, a data transfer phase in which data transfer is performed between processing nodes, and a synchronization phase in which a processing node waits for other processing nodes (see col. 10, lines 40-58), and wherein the cluster of processors can include processors such as CPUs that offload computations to GPUs (see col. 12, lines 7-15).
Claim 1 is allowed because Le and Phull do not teach a parameter synchronization method implemented in a computing device, the parameter synchronization method comprising: importing a deep learning training task of a preset model into a server communicatively coupled to the computing device; recording a preset number of iterative processes during the deep learning training task; dividing each iterative process into a plurality of phases according to time, the plurality of phases including at least an Host to Device (H2D) phase for a host to copy data to a Graphics Processing Unit (GPU) device, a Device to Host (D2H) phase for a Global Positioning System (GPS) device to copy data to the host, and a Central Processing Unit (CPU) phase for a CPU to work; determining whether a time ratio of the H2D phase, the D2H phase, and the CPU phase in each iterative process is greater than a preset value; and confirming the server to use a copy mode for performing parameter synchronization when the time ratio of the H2D, D2H, and CPU phases is determined to be greater than the preset value.
Claims 2-8 are allowed based on their dependence on allowed independent claim 1.
Claim 9 contains limitations similar to the ones recited above in claim 1.  Therefore, claim 9 is allowed for the same reasons given above regarding claim 1.
Claims 10-16 are allowed based on their dependence on allowed independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
June 15, 2022